                                                              1    LIPSON NEILSON P.C.
                                                                   J. WILLIAM EBERT, ESQ.
                                                              2    Nevada Bar No. 2697
                                                                   KAREN KAO, ESQ.
                                                              3    Nevada Bar No. 14386
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              5    (702) 382-1512 – Facsimile
                                                                   bebert@lipsonneilson.com
                                                              6    kkao@lipsonneilson.com

                                                              7    Attorneys for Defendant Antelope Homeowners Association

                                                              8
                                                                                              UNITED STATES DISTRICT COURT
                                                              9
                                                                                                  DISTRICT OF NEVADA
                                                              10
                                                                   DITECH FINANCIAL LLC FKA GREEN              CASE NO.: 2:17-cv-02029-RFB-NJK
                                                              11   TREE SERVICING LLC; FEDERAL
                                                                   NATIONAL MORTGAGE ASSOCIATION,
                                                              12
                                                                                Plaintiffs,                    STIPULATION AND ORDER BETWEEN
                      9900 Covington Cross Drive, Suite 120




                                                              13                                               DITECH AND ANTELOPE TO EXTEND
                       (702) 382-1500 FAX: (702) 382-1512




                                                                   v.                                          BRIEFING DEADLINES ON
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14                                               DISPOSITIVE MOTIONS (OR IN THE
                                                                   ANTELOPE HOMEOWNERS’                        ALTERNATIVE JOINT MOTION)
                                                              15   ASSOCIATION; and LEODEGARIO D.
                                                                   SALVADOR D/B/A GDS FINANCIAL,               (3rd REQUEST)
                                                              16
                                                                               Defendants.
                                                              17

                                                              18

                                                              19

                                                              20
                                                                          Defendant ANTELOPE HOMEOWNERS’ ASSOCIATION (“HOA”), Plaintiff
                                                              21
                                                                   DITECH FINANCIAL LLC f/k/a GREEN TREE SERVICING LLC; and FEDERAL
                                                              22
                                                                   NATIONAL MORTGAGE ASSOCIATION, ("DITECH"), hereby stipulate and agree as
                                                              23
                                                                   follows:
                                                              24
                                                                   \\\
                                                              25
                                                                   \\\
                                                              26
                                                                   \\\
                                                              27
                                                                   \\\
                                                              28
                                                                                                           1
                                                              1    CURRENT DATES

                                                              2           Pursuant to the parties’ Stipulation and Order to Extend Motion Deadline (Or in

                                                              3    the Alternative Joint Motion) (Second Request) [ECF. 82], the current dispositive motion

                                                              4    deadlines are as follows:

                                                              5           Ditech’s Motion for Summary Judgment

                                                              6           1.     Ditech filed a Motion for Summary Judgment on September 24, 2018

                                                              7    [ECF No. 73];

                                                              8           2.     Antelope’s Response to Ditech’s Motion for Summary Judgment is

                                                              9    presently due on November 19, 2018; and

                                                              10          3.     Ditech’s Reply is due on December 18, 2018.

                                                              11          Antelope’s Motion for Summary Judgment

                                                              12          1.     Antelope filed a Motion for Summary Judgment on November 19, 2018
                      9900 Covington Cross Drive, Suite 120




                                                              13   [ECF No. 85];
                       (702) 382-1500 FAX: (702) 382-1512
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14          2.     Ditech’s Response to Antelope’s Motion for Summary Judgment is due on

                                                              15   December 18, 2018; and

                                                              16          3.     Antelope’s Reply is presently due on January 2, 2019 (14 days from the

                                                              17   filing of the Response is January 1, 2019, which is a judicial holiday).

                                                              18          IT IS HEREBY AGREED AND STIPULATED, that in order to consolidate the

                                                              19   current briefing schedule, the time for Antelope to file its response to Ditech’s Motion for

                                                              20   Summary Judgment [ECF 73] should be continued to December 18, 2018, which is the

                                                              21   current deadline for Ditech to respond to Antelope’s motion [ECF. No. 85].

                                                              22          IT IS FURTHER STIPULATED AND AGREED that the parties will each have to

                                                              23   and including January 18, 2019, in which to file their respective reply briefs.

                                                              24          This request is made in good faith and not for purposes of delay.

                                                              25   \\\

                                                              26   \\\
                                                              27   \\\

                                                              28   \\\
                                                                                                                2
                                                              1                                      Ditech Financial v. Antelope Homeowners Association

                                                              2                                                     Case No.: 2:17-cv-02029-RFB-NJK
                                                                                                   _____________________________________________
                                                              3

                                                              4          The Parties request that this stipulation be treated as a joint motion by Antelope
                                                              5    Homeowners Association and Ditech Financial LLC.
                                                              6          DATED this     19th    day of November, 2018.
                                                              7    LIPSON NEILSON P.C.                             AKERMAN, LLP
                                                              8
                                                                   By: /s/ Karen Kao_______________                By: /s/ Vatana Lay______________
                                                              9      J. William Ebert, Esq. (Bar No. 2697)            Melanie Morgan, Esq. (Bar No. 8215)
                                                                     Karen Kao, ESQ.                                  Vatana Lay, Esq. (Bar No. 12993)
                                                              10   Nevada Bar No. 14386                               1635 Village Center Circle Suite 200
                                                                      (Bar No. 12440)                                 Las Vegas, NV 89134
                                                              11     9900 Covington Cross Dr., Suite 120              (702) 634-5000
                                                                     Las Vegas, NV 89144
                                                              12
                                                                     (702) 382-1500                                   Attorneys for Plaintiff Ditech
                                                                                                                      Financial, LLC f/k/a Green Tree
                      9900 Covington Cross Drive, Suite 120




                                                              13
                       (702) 382-1500 FAX: (702) 382-1512




                                                                     Attorneys for Defendant Antelope HOA             Servicing LLC
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14

                                                              15
                                                                                                              ORDER
                                                              16
                                                                         Based on the foregoing stipulation of the parties,
                                                              17

                                                              18         IT IS SO ORDERED.

                                                              19                    20th day of November, 2018.
                                                                         DATED this _____

                                                              20
                                                                                                             ________________________________
                                                              21
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                              22
                                                                   Respectfully Submitted by:
                                                              23

                                                              24   By: _/s/ Karen Kao__________________
                                                                        J. WILLIAM EBERT, ESQ. (Nevada Bar No. 2697)
                                                              25
                                                                        KAREN KAO, ESQ. (Nevada Bar No. 14386)
                                                              26        9900 Covington Cross Drive, Suite 120
                                                                        Las Vegas, NV 89144
                                                              27        Attorneys for Defendant Antelope Homeowners’ Association
                                                              28
                                                                                                               3
